Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4-15 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bollard et al US 2006/0061166 in view of Brown et al US 2011/0241398 (‘398).
Claims 1, 12, 15 and 18-19, Bolland et al discloses a swing system comprising: a swing (10) comprising: a seat (42) formed of a bottom portion (66) connected to a front support portion (46) and a back support portion (58); the front support portion comprising an upper, lateral support (46), and a medial support (94) connecting the upper, lateral support to the bottom portion of the seat (66) (Fig. 2); a first space between the bottom portion, the medial support, and the upper, lateral support forming a first forward leg opening (50), and a second space between the bottom portion, the medial support, and the upper, lateral support forming a second forward leg opening (50) (see Fig. 1); the front support portion having a first height and the back support portion having a second height, the second height of the back support portion greater than the first height of the front support portion (see Fig. 2); the upper, lateral support of the front support portion having a top edge, an inner face and an outer face, the inner face facing a child when the child is positioned in the seat, and the outer face facing away from the child when the child is positioned in the seat; the upper, lateral support of the front support portion comprising a projection (70) proximal to the top edge of the outer face, the projection forming a lip or grip (74), the grip extending across a width of the outer face, from a left side of the seat to a right side of the seat (see Figs. 1 and 2); the back support portion (58) comprising a rear upper, lateral support, and a rear medial support connecting rear upper, lateral support to the bottom portion of the seat; and the  upper, lateral support having a rear top edge, and the rear upper, lateral support comprising a lip extending outwardly at the rear top edge forming a back rest (see Fig. 6).  It is noted that Bollard et al fails to specifically teach the projection (70) of the upper, lateral support of the front support portion comprises a closed semi-circular projection forming a rounded grip as claimed.  However, Brown et al discloses a rotating swing seat (20) comprises a closed, semi-circular projection (44) forming a rounded grip as clearly shown in Fig. 3.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the projection (70) and lip (74) of upper, lateral support of the front support portion of Bollard with the closed semi-circular projection forming a rounded grip (44) as taught by Brown et al for the purpose of providing a safe grip for the user or an operator.
The above explanation would constitute the steps of providing as set forth in claim 18.
 	Claims 2, 6 and 13, Fig. 5 of Bolland et al shows the bottom portion, the front support portion, and the back support portion formed of a unitary piece (see [0019]).
	Claims 4-5, 10, 11 and 20, Bolland et al shows in Fig. 6 a first support bracket (106) attached to each of the left and right sides of the seat (42); and a first anchor/connector (126) connected each of the first and second brackets to first and second chains (30), and at least part of the first chain covered in a contiguous plastic coating (see [0018]).
	Claim 17, Figs. 1 and 2 shows a swing front side having a width, the grip (74) extending across the width of the swing front side.
Claims 7-9 and 14, it is noted that Bolland et al fails to specifically disclose the dimensions of the heights of the front and back support portions as claimed.  However, such features are considered a matter of design choice to accommodate any particular user and/or play environment since it has been held that limitations relating the size of the package were not sufficient to patentably distinguish over the prior art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolland et al modified by Brown et al (‘398) as applied to claims 1, 12 and 18 above and in further view of Johnson U.S. Patent 7,578,746.
It is noted that the combination Bolland et al and Brown et al (‘398) fails to teach the anchor as being a triangular as claimed.  However, Johnson discloses that it is well-known in the art to utilize triangular anchors (7, 9) (see Fig. 2) for connecting a swing seat to chains (11) by anchors.  Therefore, it would have been obvious to one of ordinary skill in the art to modify the brackets (106) and anchors (126) of Bolland et al with the brackets and triangular anchors as taught by Johnson for the purpose of simplifying the support of the swing seat. 

Response to Arguments
In response to applicant's argument that “The combination of Brown and Bolland would lead to the device claimed by Applicant because a rounded periphery would then be positioned on the bottom wall (66) of Bolland and there is nothing to suggest the rounded periphery (44) of a seat portion (30) of Brown would land on the front support portion of Applicant’s claim 1 and 12”, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  In this case, as clearly explained above, it would have been obvious to one of ordinary skill in the art to modify the projection (70) and lip (74) as shown in Fig. 5 of Bolland et al with the teaching of with the closed semi-circular projection forming a rounded grip (44) as taught by Brown et al for the purpose of providing a safe grip for a user or a caregiver.  
	In response to Applicants’ argument that “Brown makes no mention of this section being a grip or handle and if it is, was not disclosed to be such, nor can it be implied to be such, by Brown because if a child where to “grip” the periphery (44) rather than the handle assembly the child would fall off the device with no other support members disclosed in Brown”, such argument is merely a matter of opinion.  There is absolutely no suggestion from Examiner that the projection to be gripped by a child in the suggested manner.  As a matter of fact, any surface of the swing seat of Bolland et al can be physically touched and/or gripped by a caregiver.  There is nothing preventing a user from touching or gripping any part of the seat and no disclosure is needed by Bolland et al.  Therefore, such argument is not persuasive.
	Furthermore, it is submitted that the circumferential periphery (44) meets the limitation “closed semi-circular projection, forming a rounded grip” because the circumferential peripheral clearly shows a closed semi-circular projection, forming a rounded surface or grip as shown in Figs. 3 and 4.  Such illustration of the periphery (44) is sufficient to meet the limitation “closed semi-circular projection, forming a rounded grip”.
	In response to Applicant’s comments concerning the typographical error of Fig. 7 and “Applicant does not claim that Applicant has not; rather, ….at the rear top edge” on page 8 of the Remarks, the above explanation is believed to clarify such misunderstanding.  
	Finally, in response to Applicants’ request to clarify Examiner’s statement “Applicant’s characterization of member (44) of Brown is not accurate” in the Advisory Action, Applicants’ statement “Additionally, the circumferential periphery (44) is not “closed” is not accurate because the rounded edge of the periphery (44) is definitely closed and the trough as mentioned by Applicant is a part of the rounded periphery (44) as clearly shown in Fig. 3.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIEN T NGUYEN whose telephone number is (571)272-4428. The examiner can normally be reached M-F 7:00 AM- 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIEN T NGUYEN/Primary Examiner, Art Unit 3711